Citation Nr: 1104275	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  10-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran apparently had active service from 1942 to 1948 and 
from 1949 to 1952, followed by a period of reserve component 
service, and active service again from 1959 to 1969, when he 
retired with 20 years of service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 2009 
rating decision of the St. Petersburg, Florida Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his June 2010 substantive appeal, the Veteran states he was 
recently examined, in May 2010, at a private hearing center.  The 
Veteran indicates that the private provider indicated that the 
Veteran's high frequency hearing loss and nerve damage would 
require specialty hearing aids and would be difficult to treat.  
The Veteran has provided a private medical statement from E.H., 
MD, regarding his need for hearing aids.  

The Veteran's June 2010 statement establishes that there is 
additional relevant evidence that is not of record, and suggests 
that the Veteran believes his hearing loss has become more severe 
since the VA audiology examination he was afforded in January 
2009.  Therefore, additional development of the evidence is 
required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
1.  The records of a May 2010 private audiology 
examination should be requested.  Records from a 
private provider identified as "W.H. Hearing Aid 
Center" should be requested, if different than 
the records of May 2010 private audiology 
treatment.  

Relevant records of E.H., MD, who provided a June 
2010 medical statement, should be sought.  The 
Board notes that the physician should be asked to 
provide only those records relevant to the claim 
for an increased evaluation for hearing loss.

The Veteran should be asked to identify any other 
records, clinical or non-clinical, relevant to 
assessment of the current severity of hearing 
loss.

2.  If additional examination is required after 
the private clinical records referenced above are 
obtained, make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded an audiology examination to determine 
the severity of his service-connected bilateral 
hearing loss.  The evaluation should be in 
accordance with the criteria delineated in 38 
C.F.R. § 4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 4,000 
Hertz and speech recognition scores using the 
Maryland CNC Test.  All findings should be 
recorded in detail.  The Veteran's claims folder 
must be provided to the examiner for review prior 
to the examination.  It is requested that the 
examiner consider and reconcile any additional 
medical evidence of record, to include January 
2009 VA examination report and May 2010 
audiologic findings, if private clinical records 
later than the January 2009 VA examination are 
obtained.  The examiner must provide a 
comprehensive report including a complete 
rationale for all opinions and conclusions 
reached.
3.  After reviewing the evidence to assure that 
duty to assist the Veteran has been met, the 
actions directed by Remand have been taken, and 
the report of VA examination, if required, is 
complete, the claim should be readjudicated.  If 
the benefit sought remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses actions taken since the issuance of the 
last SSOC.  The Veteran and his accredited 
representative should be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

